Case: 17-40544      Document: 00514332939         Page: 1    Date Filed: 02/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40544
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 1, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

EDGAR HECTOR RODRIGUEZ-FALCON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:17-CR-156-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Edgar Hector
Rodriguez-Falcon has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez-Falcon has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of
Rodriguez-Falcon’s claim of ineffective assistance of counsel; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40544    Document: 00514332939     Page: 2   Date Filed: 02/01/2018


                                 No. 17-40544

decline to consider the claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      Rodriguez-Falcon also argues that the Bureau of Prisons failed to credit
him for time served in jail before his conviction. The method for computing a
federal prisoner’s sentence is controlled by 18 U.S.C. § 3585, but responsibility
for calculating detention credit lies with the Attorney General, through the
BOP, and not the courts. United States v. Wilson, 503 U.S. 329, 337 (1992).
Before appealing his sentence calculation, Rodriguez-Falcon must first seek
administrative review through the BOP’s Administrative Remedy Program.
See United States v. Setser, 607 F.3d 128, 133 (5th Cir. 2010). Once Rodriguez-
Falcon “has exhausted his administrative remedies, he may file a pro se
petition for habeas relief under 28 U.S.C. § 2241, challenging the BOP’s
computation of his sentence.” Id. at 133 n.3 (quotation marks and modification
omitted).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rodriguez-Falcon’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2